Citation Nr: 0524500	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from February 1967 to 
January 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  The appellant is the 
veteran's daughter.                 


FINDINGS OF FACT

1.  The appellant is the veteran's daughter, and her date of 
birth is June [redacted], 1974.   

2.  By a rating decision, dated on May 31, 2002, the veteran 
was first awarded a permanent and total disability rating 
based on service-connected disability, with an established 
effective date of November 28, 2000.  

3.  In August 2003, the appellant first filed a claim for 
educational assistance benefits under Chapter 35.  

4.  The appellant reached her 26th birthday on June [redacted], 2000, 
before the effective date of a finding of permanent and total 
service-connected disability on behalf of the veteran.   






CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 2003 decision letter, the RO informed the 
appellant that her claim for Dependent's Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, was denied because under applicable VA law, she was 
ineligible to receive those benefits.  Thus, in this regard, 
although the Board recognizes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), nevertheless, in a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi,  15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.

In this case, the pertinent facts are not in dispute.  The 
evidence of record reflects that the veteran is now in 
receipt of a permanent and total disability rating based on 
service-connected disability.  The effective date for this 
rating is November 28, 2000.

The appellant first filed her application for the receipt of 
educational assistance benefits under Chapter 35 in August 
2003.  In this application, she reported that she was the 
veteran's daughter.  She also included a copy of her birth 
certificate, which listed her date of birth as June [redacted], 1974, 
and noted that she was the daughter of the veteran.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2004).  The record shows 
that the appellant is the veteran's daughter, and that the 
veteran is now in receipt of a permanent and total disability 
rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2004).  The Board has carefully reviewed the record and 
notes that it is undisputed that the appellant reached her 
26th birthday on June [redacted], 2000, approximately five months 
before the November 2000 effective date of the veteran's 
permanent and total service-connected disability rating.  
Accordingly, the appellant is not eligible for Chapter 35 
educational assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The observes that in certain cases, Chapter 35 
educational assistance benefits may be awarded after age 26 
and up to age 31, and in some very limited situations, even 
beyond age 31.  38 C.F.R. § 21.3041 (2004).  However, the 
appellant's situation is not one of these instances.

Under 38 C.F.R. § 21.3041(a) (2004), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c) (2004).  
The beginning date for eligibility for benefits can be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) 
(2004).  Also, the beginning date may be extended if the 
permanent and total disability rating is assigned after the 
child reaches 18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2004).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
her case.

Furthermore, the basic ending date for eligibility for 
educational assistance can also be tolled in certain 
situations.  Under 38 C.F.R. § 21.3041(d) (2004), the ending 
date for eligibility for educational assistance may be 
modified for up to eight years beyond the qualifying event, 
but in no case beyond the date the child reaches age 31.  In 
order to modify the ending date, however, the qualifying 
event must occur between the time the child reaches age 18 
and when the child reaches age 26, and not thereafter.  See 
38 C.F.R. § 21.3041(d).  Accordingly, although there is a 
qualifying event exception pertaining to the award of 
permanent and total disability to the veteran under 38 C.F.R. 
§ 21.3041(d)(1) (2004), it may not be used to modify the 
basic ending date for eligibility for educational assistance 
in this case, again because the appellant had already reached 
the age of 26 at the time of the award of permanent and total 
disability to the veteran.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond her 26th birthday, 
but not to exceed her 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2004).  If it is 
found that a suspension of a program of education was in fact 
due to conditions beyond the eligible person's control, then 
the ending date may be extended for the length of the period 
of suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2004).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has to stop her education because 
of certain events beyond her control.  Here, the appellant 
has not yet begun her program of education under Chapter 35, 
and so this delimiting date extension option is also not 
available to her.

In the appellant's substantive appeal, dated in March 2004, 
the appellant maintained that she had started a program of 
education in August 1993, but withdrew a few months later 
after learning that she was pregnant.  She stated that due to 
the demands of her family, including the birth of her second 
child, she did not return to school until approximately 2003.  
According to the appellant, she will not be able to continue 
her education without Dependents' Education Assistance 
benefits.  In this regard, while the Board is very aware of 
the appellant's arguments and concerns, the regulatory 
criteria and legal precedent governing eligibility for the 
receipt of Chapter 35 educational assistance benefits are 
clear and specific, and the Board is bound by these criteria.  
As the appellant was born in June 1974, she reached her 26th 
birthday prior to the November 28, 2000, effective date of 
the veteran's total and permanent disability award.  The law 
is clear that no person is eligible for educational 
assistance if she reaches the age of 26 prior to the 
effective date of a finding of permanent and total service-
connected disability.  See 38 C.F.R. § 21.3040(c).  
Therefore, the Board finds that the appellant is simply not 
eligible to receive educational assistance benefits under 
Chapter 35 as a matter of law.  Sabonis, 6 Vet. App. at  426 
(1994).  The Board has carefully reviewed the entire record 
in this case.  Where the law, rather than the facts, however, 
is dispositive, the benefit of the doubt provisions as set 
forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for 
application.


ORDER

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.  





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


